Exhibit 99.1 N e w sR e l e a s e Chesapeake Energy Corporation P. O. Box 18496 Oklahoma City, OK73154 FOR IMMEDIATE RELEASE APRIL 16, 2009 INVESTOR CONTACT: MEDIA CONTACT: JEFFREY L. MOBLEY, CFA SENIOR VICE PRESIDENT – INVESTOR RELATIONS AND RESEARCH (405) 767-4763 jeff.mobley@chk.com JIM GIPSON DIRECTOR – MEDIA RELATIONS (405) 935-1310 jim.gipson@chk.com CHESAPEAKE ENERGY CORPORATION FURTHER CURTAILS NATURAL GAS PRODUCTION IN CURRENT LOW PRICE ENVIRONMENT OKLAHOMA CITY, OKLAHOMA, APRIL 16, 2009 – Chesapeake Energy Corporation (NYSE:CHK) today announced it has elected to curtail approximately 400 million cubic feet (mmcf) per day of its gross natural gas production due to continued low wellhead prices.The reduction includes the 200 mmcf per day curtailment of natural gas production previously announced on March 2, 2009.Chesapeake has resumed 7,000 barrels per day of oil production from previously curtailed oil wells. The company’s 400 mmcf per day curtailment represents approximately 13% of Chesapeake’s current gross operated natural gas production capacity.The wells that have been curtailed are primarily located in the Mid-Continent and Barnett Shale regions. Until natural gas prices strengthen, the company plans to limit production from most newly completed wells in the Barnett and Fayetteville shales to 2 mmcf per day and in the Marcellus and Haynesville shales to 5 and 10 mmcf per day, respectively, in addition to the approximate 400 mmcf per day curtailment. The company is able to make this decision because of its strong financial condition and extensive natural gas hedging positions.In addition, because of the steeply declining production profile of new natural gas wells and the upward trending slope of the NYMEX natural gas futures curve, Chesapeake believes deferring production and revenue to future periods with higher natural gas prices creates greater shareholder value than selling production into the currentunusually low priced natural gas market. The following tables and graphs illustrate the company’s analytical support for deferring production in the two areas where it has focused its curtailments to date, the Mid-Continent and Barnett Shale regions.Each analysis compares an estimated base case production and cash flow profile to a deferred case production and cash flow profile assuming full curtailment for two months based on NYMEX forward strip natural gas prices and regional forward basis estimates as of April 14, 2009. Management Comments Aubrey K.
